Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s 12-20-2021 Amendment was received.  Claims 1, 3, 4-7 were amended.  New Claim 8 was presented.  Claims 1-8 are pending and examined in this action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,549,551 to Tyberghein in view of JP 59-38271. 

In re Claim 1, Tyberghein teaches a multi-pack container (see Fig. 1), comprising: a series of containers (see Fig. 1 showing four containers) formed in a plastic sheet (L) that comprises at 5least one polyethylene terephthalate layer (see Col. 4, ll. 1-10 teaching polyethylene terephthalate), and wherein said containers (11) are joined by bridges (12) with a predetermined thickness (e), defined on the plastic sheet 

Tyberghein teaches cut scores #101 and cut-through #201 (in Figs. 6-7; see also Col 5, ll. 50 – Col. 6, ll. 2).    Under the broadest reasonable interpretation, the cut scores #101 are considered an upper precut line and the cut-through #201 are considered a lower precut line.  

Tyberghein does not teach the specific precut lines, namely, the bridge comprising an upper precut line and a lower precut line for the breakage of the bridge and the separation of the containers 10wherein the upper precut line and the lower precut line are arranged parallel, laterally separated, in a horizontal direction, at a distance; and vertically separated a distance.  

JP59-38271 teaches a bridge comprising an upper precut line (see JP 59-38271, Fig. 2, #4) and a lower precut line (see JP 59-38271, Fig. 2, #5) for the breakage of the bridge ( area between #1 and #2 in Fig. of JP 59-38271) and the separation of the containers (11);  10wherein the upper precut line (#4) and the lower precut line (#5) are arranged parallel, laterally separated, in a horizontal direction, at a distance (see annotated Fig. 3, below “d1”) comprised between 45% and 55% of the thickness (see annotated Fig. 3, below “thickness”) of the bridge; and vertically separated a distance (see annotated Fig. 3, “d2”) comprised between 12% and 26% of the thickness (e) of the bridge.  

In the same field of invention, containers for food items having a breaking line, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to use the upper and lower precut structure taught by JP59-38271.  Doing so is the substitution of one known breaking line for another known breaking line in order to separate the food stuff containers (see MPEP 2143, I, B).  Doing so provides a known structure for separating the containers from one another.  

The combination of Tyberghein in view of JP 59-38271 does not provide dimension, as therefore does not teach d1 of between 45% and 55% of the thickness of the bridge; and d2 between 12% and 26% of the thickness (e) of the bridge.  

However, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to make the distance D1 between 45% and 55% of the thickness of the bridge; distance D2 between 12% and 26% of the thickness (e) of the bridge since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.  There is a balance between how deep you place the precut lines and how close you located the two precut lines.  The deeper the precut lines the easier it is to remove, so much so that the containers may inadvertently come apart.  If the pre-cut line is not deep enough, then it is extremely hard form the user to separate the 

In re Claim 2, Tyberghein in view of JP59-38271, teaches a thickness of the material of the bridge, but does not teach the thickness between 0.7 and 1.3 millimeters.  
	
However, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to make the bridge thickness any reasonable thickness, including between 0.7 and 1.3 millimeters since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.  The Examiner notes that the thickness of the bridge is a balance between too thick which would not break and too thin which would break too easily.  

In re Claim 8, Tyberghein in view of JP59-38271, teaches wherein an opening of the container is defined by a perimeter edge of the plastic sheet (see Tyberghein, Fig. 2, showing an opening covered by film #500). 

Claims 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0366694 to Konieczny in view of  US 7,549,551 to Tyberghein in view of JP 59-38271. 

In re Claim 3, Konieczny teaches a machine 20comprising: 
a lower die (see Konieczny, Figs. 4-6, #8) associated with a press with vertical movement; 
a punch holder plate (see Konieczny, Figs. 4-6, #6) and a precutting device which comprises an upper precutting blade (see Konieczny, Figs. 4-6, #40) associated with the punch holder plate (see Konieczny, Figs. 4-6) and a lower precutting blade (see Konieczny, Figs. 4-6, #42) associated with the lower die (see Konieczny, Figs. 4-6, #6);
wherein the upper and lower precutting blades (31, 21) are parallel and laterally separated, in a horizontal direction, at a distance (see Konieczny Figs 4-6). 

In other words, Konieczny teaches that it is known to provide an apparatus for punching through plastic components with projections #40 and #42.  

However, Konieczny does not teach the particular the multipack container of claim 1, or that the device defines on the joining bridges 25of the containers an upper precut line and lower precut line, suitable for breaking said bridges and separating the containers; wherein the upper and lower precutting blades are parallel and laterally separated, in a horizontal direction, at a distance comprised between 0.315 and 0.715 millimeters.  

Tyberghein teaches a multi-pack container, of Claim 1, (see Fig. 1), comprising: a series of containers (see Fig. 1 showing four containers) formed in a plastic sheet (L) that comprises at 5least one PET (polyethylene terephthalate) layer (see Col. 4, ll. 1-10 teaching polyethylene terephthalate), and wherein said containers (11) are joined by bridges (12) with a predetermined thickness (e), defined on the plastic sheet (L) itself; said bridges (see Fig. 3, #100b, see also Fig. 4-5, and Fig. 6-9, #101/101A/B; and Fig. 10, #57, etc. ).  Tyberghein teaches cut outs from the top and the bottom.  Tyberghein teaches cut scores #101 and cut-through #201 (in Figs. 6-7; see also Col 5, ll. 50 – Col. 6, ll. 2).    Under the broadest reasonable interpretation, the cut scores #101 are considered an upper precut line and the cut-through #201 are considered a lower precut line.  

Tyberghein does not teach the bridge comprising an upper precut line (13) and a lower precut line (14) for the breakage of the bridge (12) and the separation of the containers (11); 10wherein the upper precut line (13) and the lower precut line (14) are arranged parallel, laterally separated, in a horizontal direction, at a distance (d1); and vertically separated a distance (d2).  

JP59-38271 teaches a bridge comprising an upper precut line (see JP 59-38271, Fig. 2, #4) and a lower precut line (see JP 59-38271, Fig. 2, #5) for the breakage of the bridge ( area between #1 and #2 in Fig. of JP 59-38271) and the separation of the containers (11);  10wherein the upper precut line (#4) and the lower precut line (#5) are 

In the same field of invention, containers for food items having a breaking line, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to use the upper and lower precut structure taught by JP59-38271.  Doing so is the substitution of one known breaking line for another known breaking line in order to separate the food stuff containers (see MPEP 2143, I, B). 

The combination of Tyberghein in view of JP 59-38271 does not provide dimension, as therefore does not teach d1 of between 45% and 55% of the thickness of the bridge; and d2 between 12% and 26% of the thickness (e) of the bridge.  

However, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to make the distance D1 between 45% and 55% of the thickness of the bridge; distance D2 between 12% and 26% of the thickness (e) of the bridge since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 

It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to use the punch device of Konieczny to make the multi-pack container of modified Tyberghein, in re Claim 1, in order to press in the pre-cut lines.  The press device of Konieczny would provide an industrial machine to repeatable provide the precut lines in a plastic apparatus.  In other words, the press of the type illustrated in Konieczny would provide for an industrial machine to make the precut lines of modified Tyberghein, in re Claim 1. 

Konieczny in view of Tyberghein in view of JP 59-38271, teaches or that the device defines on the joining bridges 25(see e.g., Fig. 2 of JP 59-38271 area surrounding #4/5) of the containers (see JP 59-38271, Fig. 2 #1/2) an upper precut line (see JP 59-38271, Fig. 2, #4) and lower precut line (see JP 59-38271, Fig. 2, #5), suitable for breaking said bridges and separating the containers; wherein the upper and lower precutting blades are parallel and laterally separated, in a horizontal direction, (the 

Modified Konieczny does not teach a distance comprised between 0.315 and 0.715 millimeters.  

However, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to make the blades wherein the upper and lower precutting blades are parallel and laterally separated, in a horizontal direction, a distance comprised between 0.315 and 0.715 millimeters since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.  There is a balance between how close you locate the two precut lines.  The closer, the easier it is to separate, which may cause inadvertent separation.  The precut lines farther apart may causes it to be difficult for the user to separate the packages.  It would have been obvious to one of ordinary skill to place the blade at any reasonable distance, in order to provide the proper attachment structure that does not easily separate but is also capable of being separated with the appropriate force. 

In re Claim 6, Konieczny in view of Tyberghein in view of JP 59-38271, in re Claim 1, teaches wherein the lower precutting blade (see Konieczny, Fig. 4-6, #42) 
 
Modified Konieczny does not teach a distance comprised between 0.098 and 0.234 millimeters. 

However, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to make a distance comprised between 0.098 and 0.234 millimeters since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.  There is a balance between how deep you place the precut lines.  The deeper the precut lines the easier it is to remove, so much so that the containers may inadvertently come apart.  If the pre-cut line is not deep enough, then it is extremely hard form the user to separate the containers. 

In re Claim 7, Konieczny in view of Tyberghein in view of JP 59-38271, in re Claim 1, teaches wherein the upper precutting blade (see Konieczny Figs. 4-6, #40) and the lower precutting blade (21) have first parallel and vertical faces, 15and second oblique faces, divergent in opposite directions, moving away from the opposite precutting blade.  In other words, in order to make the cut outs of JP 59-38271 with the blades of .

Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0366694 to Konieczny in view of  US 7,549,551 to Tyberghein in view of JP 59-38271 and further in view of US 2010/0163593 to Song.

In re Claim 4, modified Konieczny, in re claim 3, does not teach wherein the upper precutting blade (31) is mounted with the possibility of relative vertical movement with respect to a floating stop (32) provided with limited vertical movement with respect to the punch holder plate (3); said floating stop (32) being mounted on first calibrated 35springs (33) and the upper precutting blade (31) on second calibrated springs 9(34).  

However, Song teaches that it is known in the art of forming initial defects in a work piece to provide an upper precutting blade (see Song, Fig. 8, #111) is mounted with the possibility of relative vertical movement with respect to a floating stop (see Song, Fig. 8, #121, - stop #121 and blade move relative to each other in the “up and down” direction) provided with limited vertical movement with respect to the punch holder plate (see e.g.,  Fig. 8); said floating stop (see Song, Fig. 8,  #121) being mounted on first calibrated 35springs (see spring above #121) and the upper precutting blade (#111) on second calibrated springs 9(see spring above #111; see also Para. 0107 and 0108).  

Although Song and modified Konieczny have different work pieces, both are used to apply a preliminary cut to weaken a work piece, and a teaching of one mounting/structure will be equally applicable in both areas. See KSR International Co. v. Teleflex Inc. et al. No. 04-1350, 550 U.S. _____(2007) slip op at 13, which states, “When a work is available in one field of endeavor, design incentives  … can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability” (emphasis added). Song teaches the design incentives of providing a defect blade mounted on a spring and a clamping block mounted on a separate spring in Fig. 8, in order to introduced a defect on a work piece at a precise location on the work piece. 

It would have been obvious to one of ordinary skill in the art of introducing defects on to work pieces to later separate the work piece, to provide a defect introducing blade on a spring with a clamp on a spring.  Doing so allows the clamp to secure the work piece in a particular spot while also allowing the defect to be moved towards the work piece and introduce the defect to the work piece.  In other words, adding the clamp allows for the work piece to be secured at the correct position so that the defect is introduced at the correct spot every time. 

In re Claim 5, Konieczny in view of   Tyberghein, JP 59-38271 and Song, for the reasons above in re Claim 4, teaches wherein the relative movement of the upper precutting blade (31) with respect to the floating stop (32); but does not teach the 

However, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to make the penetration of the upper precutting blade (31) in the plastic material is 5comprised between 0.42 and 0.91 millimeters since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.  The deeper the precut lines in the work piece, the easier it is to separate, so much so that the containers may inadvertently come apart.  If the pre-cut line is not deep enough, then it is extremely hard form the user to separate the containers.   As such, the depth of the cut depends on how thick the bridge is and how easy one wants the containers to separate. 

Response to Arguments
Applicant's arguments filed 12-20-2021 have been fully considered but they are not persuasive.
Applicant argues that “[a]n upper precut line 13 and a lower precut line 14 are provided on the bridges of the containers that are defined on a plastic sheet. The (asymmetric) relationship between distances d1 and d2 relative to the thickness e of the bridge can be seen (e.g. which fall within the claimed percentage ranges). None of the 
Tyberghein teaches a cut out from the top and the bottom of the structure (see annotated Fig. 10, below). 

    PNG
    media_image1.png
    633
    750
    media_image1.png
    Greyscale


Applicant argues that JP59-38271 teaches that the first notch #4 is in a lid foil #3 and not the container body #2.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The container body of Tyberghein has cut outs from the top and the bottom of the “bridge” aka, the container body (see annotated Fig. 10, above).   
JP59-38271 teaches “The depth of the notch wire may be appropriately changed depending on the weight of the content, the form of sale, the form of transportation, the material trade of the synthetic tree to be used, and the like.” (See JP59-38271 translation, Pg. 2, ll. 13-15).  As such, the two cut outs in JP59-38271 balance being able to secure the containers together with an ease of separation.  In addition, Tyberghein teaches a cut score #101A/B, wherein there is a cut out from the “top” and “bottom.”  In other words, Tyberghein teaches that a lid can be added to the structure (see Tyberghein, Col. 2, ll. 15-26; see also Fig. 2, #500).  Tyberghein teaches cutting from the top and the bottom of the structure (see annotated Fig. 10, above).  JP59-38271, teaches cutting at the top and bottom, and at an offset so the lid foil overlaps the area above the second notch #5 in the container.  JP59-38271 also teaches that the notch can be changed depending on many circumstances.  Taking all of this into consideration, one of ordinary skill in the art, when taking the teachings of Tyberghein and JP59-38271 would provide for a first notch / cut out that is offset compared to a second notch / cutout, in the manner taught by JP59-38271 to provide for a lip for the foil cover.  One of ordinary skill in the art would further cause the first offset notch to extend from the foil into the container, as taught by Tyberghein, and acknowledged by JP59-38271 translation, Pg. 2, ll. 13-15.  Such a combination reads on the claims. 
In re Claim 3, Applicant argues that “in Konieczny the upper cutting blade (40) and the lower cutting blade (42) are aligned, and not laterally separated as claimed in claim 1.” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Examiner notes that the claims were rejected over US 2014/0366694 to Konieczny in view of US 7,549,551 to Tyberghein in view of JP 59-38271.
As discussed directly above, 7,549,551 to Tyberghein in view of JP 59-38271, teach offsetting the cutting.  As such, taking the teaching of offsetting cutting a top cut out as compared to a bottom cut out, one of ordinary skill in the art would space the punches of Konieczny to achieve that result.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724